Title: [October 1783]
From: Adams, John Quincy
To: 



      October. 17. 1783.
      
      
       Diné chéz M: l’Abbé de Chalut.
      
      

      Monday October 20th. 1783.
      
      
       Left Auteuil, with my Father, for London, at about 9 o’clock in the morning; rode 9 ½ posts as far as St. Just and stopp’d for the night. We dined at Chantilly.
      
      
       
        
   
   First entry in D/JQA/9, which covers the period 20 Oct.–6 Dec., but lacks entries for 27 Oct.; 5, 19, 22, 27–28 Nov.; and 3–4 Dec. This Diary booklet, measuring approximately 4½″ × 7¼″, consists of nine sheets of folded paper to create 36 pages, only 17 of which were eventually used by JQA. The booklet is accompanied by a thinner sheet of paper, folded over like the booklet, though somewhat shorter and wider, which is laid in at the end of diary entries for 1783. With some gaps, it contains entries for 8 Aug.–11 Sept. 1784.


       
       
        
   
   While resting in Auteuil, JA gradually recovered from his fever, but was still “extremely emaciated and weak.” He was urged by his friends and doctor to travel to England and take the waters at Bath. By mid-October he had decided upon a stay there of six weeks. During all this time JQA kept up with some of his studies. He began translating Caesar’s Commentaries (M/JQA/44, Adams Papers, Microfilms, Reel No. 239), probably continued to translate some of Horace’s Odes (M/JQA/42, same, Reel No. 237), a task begun under the tutelage of Dumas, and copied various pieces of English poetry from William Enfield’s highly popular anthology and elocutionary book, The Speaker, or Miscellaneous Pieces, Selected from the Best English Writers . . ., London, 1774 (M/JQA/43, same, Reel No. 238). Most of his time, however, was probably spent as secretary to his father, who commented that JQA wrote in “a good hand very fast, and is very Steady, to his Pen and his Books” (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:142–144; Book of Abigail and JohnThe Book of Abigail and ohm Selected Letters of the Adams Family, 1762-1784, ed. L. H. Butterfield, Marc Friedlaender, and Mary-Jo Kline, Cambridge, 1975., p. 364).


       
      
      

      Tuesday. 21st.
      
      
       Set away from St. Just at about 7 ½ o’clock; dined at Amiens; the Capital of the Province of Picardy: stopp’d at Abbeville; after having rode 11. posts.
      
      

      Wednesday 22d.
      
      
       In our Carriage at 6 o’clock, went 9 posts before dinner. Dined at Boulogne. Arrived at Calais at about 7 ½ o’clock having rode 13. posts. Lodged at Monsr. Dessein’s: Hotel d’Angleterre.
      
      
       
        
   
   Pierre Quillacq, or M. Dessein (or Dessin) as he was called, gained a great reputation from Laurence Sterne’s allusions to him and his hotel in A Sentimental Journey through France and Italy (AA2, Jour. and Corr.Journal and Correspondence of Miss Adams, Daughter of John Adams,... edited by Her Daughter [Caroline Amelia (Smith) de Windt], New York and London, 1841-[1849]; 3 vols., 1:8; A Sentimental Journey, ed. Gardner D. Stout, Berkeley and Los Angeles, 1967, P. 87, 336–338).


       
      
       

      Thursday 23d –Friday. Octr. 24th..
      
      
       This morning at 10 o’clock we went on board the Packet Boat; for Dover. We got out of the harbour with a great deal of difficulty as the wind was quite Contrary, but as soon as we were out a Calm came on which lasted till about 11. o’clock at night. Some wind then arose which brought us near the Port of Dover: at about 2 in the morning; but the wind being very strong; we were obliged to go on board a Pilot Boat: which put us on shore at about 3: in the morning of Friday. Octr. 24th.
       Stay’d all day at Dover; we went up on the top of one of the cliffs: they are extremely high: the weather was somewhat foggy, but upon a clear day; the view must be very extensive, out at sea; and the coasts of France (which are about 20 miles distant) must be very easily seen; and make a fine appearance. We saw upon this hill several sheep; much larger, than any I have ever seen in France, owing probably to the manner of keeping: the Land appears more covered with verdure, and richer than that of France; this, my father thinks, is entirely owing to the different cultivation, as the soil seems to be the same here as that on the other side.
      
      

      Saturday. Octr. 25.
      
      
       We set away from Dover in a post chaise and pair; went through Canterbury; the chief see of all England. We were told there was a curious Cathedral there but had not time to go to see it. We dined at Rochester: a considerable city: 43 miles distant from Dover. We arrived at Dartford at about 4 ½ and stopp’d there for the Night.
      
      
       
        
   
   JQA’s probable connotation here is “interesting” or “noteworthy” (OEDThe Oxford English Dictionary, Oxford, 1933; 12 vols, and supplement.).


       
      
      

      Sunday Octr. 26th.
      
      
       We came away from Dartford at about 8. o’clock; and arrived at London at about 11: the distance from Dover is. 72, miles: we took up Lodgings at Osborn’s Adelphi Hotel John Street; in the Strand.
      
      
       
        
   
   Osborne’s Hotel was in the Adelphi Buildings, extending from the Strand to the Thames, which were constructed in 1768 by the Adam brothers and used as dwellings and warehouses; John Street, off the Strand, was created by this development (Wheatley, London Past and PresentHenry B. Wheatley, London Past and Present: Its History, Associations, and Traditions, London, 1891; 3 vols.; Walter Harrison, A New and Univer­sal History, Description and Survey of the Cities of London and Westminster, The Borough of Southwark, and Their Adjacent Parts . . ., London, 1775, p. 525 and illustration facing that page).


       
      
      

      Tuesday. 28th.
      
      
       The forenoon we went to see the Monuments in Westminster Abbey: we saw a great Collection of tombs of Kings, Heroes, Statesmen, and Poets. There are some very ancient monuments: a number of figures in wax and the chairs in which the kings and Queens of England are crowned: they are said to be more than 1400. years old: we had not time to examine very attentively this building: and shall probably pay it another visit: At 6 o’clock. P.M. I went to the Drury Lane Thêatre, where was represented the Tragedy of Hamlet, with the Citozen. I must confess; I do not think they act Tragedy so well here as in Paris: the Tragedy was not acted, as I expected it would be: there is I think something like affectation; throughout the actors. They lay an emphasis upon almost every word; yet in some places they speak, both too low and too slow. For Instance, when the Ghost first appears to Hamlet he starts and cries out
       
        “Angels and ministers of Grace defend us,” &c.
       
       and speaks a speech of about 20 lines: which the actor is above full a quarter of an hour delivering; continually in the same situation; which makes the action of the stage languish a great deal. As for the small piece they play’d that, I think as well as they do in France, but if I judge by this one play they do not equal the French in Tragedy.
      
      
       
        
   
   The Citizen, by Arthur Murphy, was published in 1763 (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.).


       
      
      

      Wednesday 29th.
      
      
       Took private lodgings; at Mr. Stockdale’s, opposite Burlington House Piccadilly.
      
      
       
        
   
   John Stockdale, London publisher and bookseller, became a long-time friend and correspondent of JA and later of JQA. He began shortly hereafter to publish works of American authors, including a reprint of John Almon’s edition of JA’s Novanglus letters, History of the Dispute with America . . ., in London, 1784 (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.; JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:149, 189, 313–314).


       
      
       

      Thursday 30th.
      
      
       This forenoon I went with some Gentlemen and Ladies to dine out of town. We pass’d over Westminster Bridge and Black Friars, and went through Islington, over High gate hill, to Hampstead; where we dined. The appearance of the Land on this road is extremely rich, and at this time of year, the verdure is nearly as great, as it is in France in the Month of May. The Prospect is said to be the finest near London. It is very beautiful. We dined at the assembly house in Hamsted, and returned into Town by a different Road from that out of which we went.
      
      

      Friday Octr. 31st.
      
      
       Dined at Mr. Vaughan’s: in the evening we went to the Drury Lane Theatre, where Isabella, or the Fatal marriage and the Irish Widow, were represented. Mrs. Siddons; supposed to be the first Tragick performer in Europe, play’d the part of Isabella. A young Lady, in the next Box to where we were, was so much affected by it as to be near fainting and was carried out. I am told that every Night Mrs. Siddons performs; this happens, to some persons. I never heard of anything like it, in France: Whether this proves there is more Sensibility here, that the Tragedies are deeper, or that they are better performed, is a problem. Perhaps all those Reason’s may be given.
      
      
       
        
   
   Probably William or Benjamin Vaughan, sons of Samuel Vaughan, a London merchant, and Sarah, daughter of Benjamin Hallowell of Boston. The younger Vaughans were sympathetic to the American cause, and several later resettled in America; Benjamin, as secretary to Lord Shelburne, was instrumental in obtaining concessions for the American commissioners in 1782 (JA, Diary and AutobiographyDiary and Autobiography of John Adams, ed. L. H. Butterfield and others, Cambridge, 1961; 4 vols., 3:54; Early Recollections of Robert Hallowell Gardiner, 1782–1864, Hallowell, Maine, 1936, p. 118; entries for 6 Nov. 1783, 2 Oct. 1788, below).


       
       
        
   
   David Garrick, Isabella; or, The Fatal Marriage, London, 1757; and The Irish Widow, London, 1772, also by Garrick (Biographia DramaticaDavid Erskine Baker and others, eds., Biographia Dramatica; Or, A Companion to the Play House ..., London, 1764-1812; 3 vols, in 4.).


       
       
        
   
   Mrs. Sarah Siddons had made her triumphal return to the London stage the previous year in this role (DNBLeslie Stephen and Sidney Lee, eds., The Dictionary of National Biography, New York and London, 1885-1900; 63 vols, plus supplements.).


       
      
     